DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION for Application #16/192,565, in response to applicant’s filing of a response and amendments on 02/12/2021.
Claims 1-20 are pending and have been examined. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 19 is directed to a computer program product.  The computer program product comprises of a non-transitory medium.  Therefore, the claim is in conformity with the Kappos Memorandum of 2010 regarding computer-readable medium claims and is interpreted as an article of manufacture, which is a statutory category for patentability.    Claim 10 is directed to a system.  The system comprises a processor and a system couple to a processor.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to a mental process.  Specifically, the claims recite “determining a first value of a particular profile attribute of the entity, identifying, in a value tree of a plurality of nodes, a particular node that matches the first value, identifying, in the value tree, a parent node of the particular node, identifying, in the value tree, one or more child nodes of the parent node, wherein the one or more child nodes do not include the particular node, associating values of the one or more child nodes with the particular profile attribute of the entity, determining whether the particular value matches a value of the one or more child nodes, wherein the particular value does not match the first value, in response to determining that the particular value matches a value of the one or more child nodes, associating the entity with the content delivery campaign.”  These steps could easily be performed mentally or with a pen and paper by a human user with access to the value tree and to the targeting criterion of the campaign.  The value tree can be used as a lookup table for matching attributed and values and identifying similar child nodes of a parent node and then assigning similar child nodes to a profile and assigning the profile to a campaign.  Therefore, it is determined that the claims are directed to one or more abstract ideas.    
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The examiner does not see the abstract idea integrated into a practical application.  The limitations beyond the abstract idea include “receiving the targeting criteria for the content delivery campaign,” “receiving a particular value for a particular targeting criterion of the content delivery campaign,” and “causing a Symantec, sending messages over a network, citing buySAFE v Google, and “”computer receives and sends information over a network,” citing DDR Holdings.  The limitation “storing, in an entity attribute store, a plurality of entity profiles” is also not considered a practical application, as it is also listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see “electronic recordkeeping” citing Alice, “updating an activity log,” citing Ultramercial, and “storing and retrieving information in a memory,” citing Versata Dev Grp. v SAP.  The method being performed by one or more computing devices or the inclusion of a first computer network, a computing device of a content provider, and a second computer network does not change the analysis as the components are merely being used as tools to automate the abstract idea and are recited at a high level of generality and are not particular machine or transformations (see MPEP 2106.05 (b) and (c)) or are performing routine and conventional computer functioning such as receiving or transmission of data.      
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The limitations beyond the abstract idea include “receiving…the targeting criteria for the content delivery campaign,” “receiving a particular Symantec, sending messages over a network, citing buySAFE v Google, and “”computer receives and sends information over a network,” citing DDR Holdings.  The limitation “storing, in an entity attribute store, a plurality of entity profiles” is also not considered conventional computer functioning and not significantly more, as it is also listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see “electronic recordkeeping” citing Alice, “updating an activity log,” citing Ultramercial, and “storing and retrieving information in a memory,” citing Versata Dev Grp. v SAP.  The method being performed by one or more computing devices or the inclusion of a first computer network, a computing device of a content provider, and a second computer network does not change the analysis as the components are merely being used as tools to automate the abstract idea and are recited at a high level of generality and are not particular machine or transformations (see MPEP 2106.05 (b) and (c)) or are performing routine and conventional computer functioning such as receiving or transmission of data.      
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea as a set of mental steps.  There is nothing particular about the order or combination of steps that would change the analysis.  The value tree is used to assign other child nodes to the profile, and then the profile values are used to assign the profile to a campaign based on targeting criteria.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
Alice Corp., updating an activity log- citing Ultramercial, and especially “presenting offers and gathering statistics,” citing OIP Techs).  Claim 8 also includes associating the performance metrics with a performance value, but this would be considered part of the above analysis of claims 7 and 8, as taking the received and processed click-through-rate, such as 10%, and associating it as a value with the child node, such as “10,” would still be considered part of the processing and storage of data, and could be argued to be part of the abstract idea.  The other claims mirror those already discussed above.   
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



.				Response to Arguments
Regarding the rejections based on 35 USC 101
The examiner first point out that the limitations added by amendment have been addressed in the updated 101 rejection above.
Regarding the applicant’s argument on page 11 of the response that claim 1 contains multiple limitations that cannot be practically performed in the human mind:
The examiner responds that the premise for a 101 rejection is not that each and every limitation can be practically performed in the human mind, but that the claims are DIRECTED TO an abstract idea, and that the other limitations beyond the abstract idea are either integrate the abstract idea into a practical application or are significantly more.  The examiner has identified an abstract idea and subsequently put forth rationale for the rejection under Step 2A, Prong 2, Step 2B, and consideration as an ordered combination.
Regarding the applicant’s argument on page 12 of the response that Figure 1 and 2 and paragraphs 16-25 and 38-52 of the specification are evidence that the claims cannot be directed to a mental process:
The examiner disagrees.  The presence or inclusion of hardware components or the performance of an abstract idea on a computer or limitations that are performed by structural Alice Corp., buySAFE v Google, and Ultramercial, all which clearly included multiple steps performed on a computer using networks, browsers, the internet, servers, GUI’s, API’s, and databases, yet the Court still found these claims to be ineligible. 
Regarding the applicant’s argument on pages 13-14 of the response that the claims solve a technical problem:
The claims solve the problem of identifying other related entities to target to.  This is not a technical solution.  The fact that the content delivery takes place over a network or to a device does not make it a technical solution.  The claim is simply automating what can be done practically in the human mind by using a hierarchy tree with nodes, which could also be written by a human operator with a pen and paper and updated, to identify other attributes related to an attribute already in the entity’s profile and then add it to the profile.  A profile could also be kept by a human operator with a pen and paper, and does not have to be digital.
Regarding the applicant’s argument on page 15 of the response that invention increases accuracy and may reduce processing resources consumed by evaluating and delivering content items to users that may not be relevant to the content delivery campaign:
A boiler plate single sentence statement is not sufficient to show an improvement to a computer, such as a reduction in processing needs.  The Court in Enfish clearly pointed to this in highlighting how the specification in the case contained in detail over almost 2 pages how the referential table caused the computer to process data faster and more efficiently.  This was an improvement to the computer itself.  In this case, there is nothing about the invention that in and of itself causes the computer to process faster or more efficiently, and technically, if there were no additional attributes found for a specific entity profile, the processing difference would be almost zero.  Relevancy of targeted users in a campaign does 
Therefore, the arguments are not persuasive and the rejection is sustained.
   
   
Regarding the rejections based on 35 USC 103
The amendments to the claims have overcome the prior art and the rejection has been withdrawn.


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682